Cooper, Judge.
Appellant appeals the life sentences imposed by the trial court on his convictions of armed robbery and rape. He contends the trial court erred in imposing the maximum sentences for each of the offenses because he was not indicted as a recidivist, the convictions being his first convictions.
OCGA § 17-10-1 authorizes the trial court to sentence a defendant to any amount of time within limits provided by law. “The sentence [s] in this case [were] within the statutory limits [OCGA §§ 16-8-41 (b); 16-6-1 (b), respectively], and any complaints regarding the sentence [s] should have been addressed to the appropriate sentence review panel. [Cit.]” Pendleton v. State, 184 Ga. App. 358 (4) (361 SE2d 663) (1987).

Judgment affirmed.


Sognier, C. J., and McMurray, P. J., concur.